                        4:20-cv-04212-SLD-JEH # 1            Page 1 of 9
                                                                                                    E-FILED
                                                                     Tuesday, 06 October, 2020 11:56:59 AM
                                                                               Clerk, U.S. District Court, ILCD

                           UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF ILLINOIS
                               ROCK ISLAND DIVISION

                                            CASE NO:

GARY RAMBO, and
ZACHARY CROUSE,

       Plaintiff(s),

       v.

GLOBAL DIVERSIFIED, INC.,
a Michigan corporation,
AMY MILLER, individually, and
JASON MILLER, individually,

       Defendants.
                                      /

            COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

       Plaintiffs, GARY RAMBO and ZACHARY CROUSE (“Plaintiffs”), pursuant to 29 U.S.C.

§ 216(b), file this Complaint for Damages and Demand for Jury Trial against Defendants,

GLOBAL DIVERSIFIED, INC. (“GLOBAL”), AMY MILLER (“A. MILLER”) and JASON

MILLER (“J. MILLER”) (collectively referred to hereinafter as “Defendants”), and allege as

follows:

                                          INTRODUCTION

   1. This is an action arising under the Fair Labor Standards Act (“FLSA”) pursuant to 29

       U.S.C. §§ 201-216, to seek redress for Defendants’ violations of the FLSA against this

       Plaintiffs during the course of their employment.

                                            PARTIES

   2. During times material hereto, Plaintiff, GARY RAMBO, resided in Bureau County,

       Illinois, was over the age of 18 years, and otherwise sui juris.
                      4:20-cv-04212-SLD-JEH # 1          Page 2 of 9




3. During all times material hereto, Plaintiff, ZACHARY CROUSE, was a resident of Menard

   County, Illinois, over the age of 18 years, and otherwise sui juris.

4. Defendant, GLOBAL, is a Michigan corporation with its principal place of business in

   Saline, Michigan.

5. During all times material hereto, Defendant, J. MILLER, was over 18 years old, the chief

   operating officer of Defendant, GLOBAL, and was vested with the authority to hire, fire,

   and discipline GLOBAL employees, including Plaintiffs. Furthermore, during all times

   material hereto, Defendant, J. MILLER, determined, approved, and administered the

   payroll practices for GLOBAL, including the issuance of Plaintiffs’ payment.

   Accordingly, Defendant, J. MILLER, was Plaintiffs’ joint employer, as defined by 29

   U.S.C. § 203(d).

6. During all times material hereto, Defendant, A. MILLER, was over 18 years old, was the

   President of Defendant, GLOBAL, and was vested with the authority to hire, fire, and

   discipline GLOBAL employees, including Plaintiffs.          Furthermore, during all times

   material hereto, Defendant, A. MILLER was one of Plaintiffs’ supervisors and also

   regularly administered Plaintiffs’ payroll. Accordingly, Defendant, A. MILLER, was

   Plaintiffs’ joint employer, as defined by 29 U.S.C. § 203(d).

7. During all times pertinent hereto, Plaintiffs were dependent upon Defendants, GLOBAL,

   J. MILLER and A. MILLER for their employment, as these Defendants collectively

   supervised, directed, and controlled Plaintiffs’ day-to-day responsibilities, and used

   Plaintiffs’ work in furtherance of their business objectives.




                                             2
                     4:20-cv-04212-SLD-JEH # 1           Page 3 of 9




                             JURISDICTION AND VENUE

8. A substantial amount of the acts and omissions giving rise to this dispute took place within

   Bureau County, Illinois, within the jurisdiction of this Honorable Court.

9. Jurisdiction is proper within the Central District of Illinois pursuant to 29 U.S.C. § 216(b)

   and 28 U.S.C. §§ 1331 and 1337.

10. Venue is proper within the Central District of Illinois pursuant to 29 U.S.C. § 216(b) and

   28 U.S.C. § 1391(b)(2).

                              GENERAL ALLEGATIONS

11. Defendant, GLOBAL, specializes in cellular tower construction and maintenance,

   commercial and residential land development and property management throughout the

   State of Illinois and the State of Michigan.

12. Defendant, GLOBAL, was founded by Defendants, J. MILLER and A. MILLER.

13. During all material times hereto, Defendants employed Plaintiffs as non-exempt, hourly

   laborers.

14. During times material hereto, Plaintiffs (i) did not have supervisory authority over any

   individuals; (ii) did not make any decisions of importance on behalf of GLOBAL; and (iii)

   were not required to possess any advanced training, skill, or prolonged education in order

   to perform any of their primary duties and responsibilities.

15. On February 3, 2020, Plaintiff, GARY RAMBO began working for Defendants in a laborer

   position as an hourly, non-exempt Power Hand and Welder. Defendants employed

   Plaintiff, GARY RAMBO through on or about August 30, 2020.




                                             3
                     4:20-cv-04212-SLD-JEH # 1            Page 4 of 9




16. On July 3, 2020, Plaintiff, ZACHARY CROUSE began working for Defendants in a

   laborer position as an hourly, non-exempt Power Hand and Welder. Defendants employed

   Plaintiff, ZACHARY CROUSE through on or about September 4, 2020.

17. Plaintiffs were economically dependent upon Defendants and were subject to the control

   of Defendants during all pertinent time periods of their employment.

18. During Plaintiffs’ employment periods, they worked an average of seventy to eighty (70-

   80) hours per week.

19. During GARY RAMBO’s employment period, Defendants paid him $30.00 per hour.

20. During ZACHARY CROUSE’s employment period, Defendants paid him $16.00 per hour.

21. Moreover, during times material hereto, Defendants paid ZACHARY CROUSE in cash

   and did not remove proper taxes or withholding from his wages.

22. Defendants failed to compensate Plaintiffs at or above the applicable federal overtime wage

   in one (1) or more workweeks when Plaintiffs worked more than forty (40) hours within

   the previous three (3) years.

23. During times material hereto, Defendants’ time keeping system limited the number of

   overtime hours that Plaintiff, GARY RAMBO, was able to record and obtain on a weekly

   basis. However, Defendants, J. MILLER and A. MILLER, required Plaintiff, GARY

   RAMBO, to work beyond what he was capable of recording on Defendants’ time keeping

   system and refused to pay Plaintiff, GARY RAMBO, for all accrued overtime

   compensation.

24. During all times material hereto, Defendants did not maintain any time records for Plaintiff,

   ZACHARY CROUSE. Indeed. Defendants refused to pay Plaintiff, ZACHARY CROUSE




                                             4
                    4:20-cv-04212-SLD-JEH # 1           Page 5 of 9




   for all of his accrued overtime compensation throughout his employment period, despite

   regularly working seventy to eighty (70-80) hours per week.

25. The wage violations committed by Defendants were willful and/or intentional, as

   Defendants knew of the overtime wage requirements of the FLSA and recklessly or

   intentionally failed to compensate Plaintiffs in accordance with such requirements.

26. Defendants failed to properly maintain records of hours actually worked by Plaintiffs and

   other similarly situated employees.

27. Defendants, GLOBAL, J. MILLER and A. MILLER hired Plaintiffs, controlled the hours

   Plaintiffs worked, and assigned Plaintiff with duties and responsibilities. Therefore,

   Defendants, GLOBAL, J. MILLER and A. MILLER are jointly and severally liable for the

   FLSA violations alleged herein.

28. As a result of the intentional and willful conduct alleged herein, Plaintiffs have been

   required to retain the undersigned law firm and are therefore entitled to recover reasonable

   attorney’s fees and costs incurred in the prosecution of these claims under the FLSA.

                                  FLSA COVERAGE

29. During all times material hereto, GLOBAL was covered under the FLSA through

   enterprise coverage, as GLOBAL was engaged in interstate commerce during all time

   periods in which Plaintiffs were employed. More specifically, during all times material

   hereto, GLOBAL’S business and Plaintiffs’ work for GLOBAL affected interstate

   commerce because the goods and materials Plaintiffs and other employees used and/or

   handled on a constant and/or continuous basis moved through interstate commerce prior to

   or subsequent to Plaintiffs’ use of the same. Accordingly, GLOBAL was engaged in

   interstate commerce pursuant to 29 U.S.C. § 203(s)(1)(A).




                                            5
                     4:20-cv-04212-SLD-JEH # 1           Page 6 of 9




30. During their employment with Defendant, GLOBAL, Plaintiffs and other employees

   similarly situated regularly handled goods and/or materials on a constant and/or continuous

   basis that moved through interstate commerce, including, but not limited to the following:

   torque wrenches, crimping tools, laser rangefinders, antennas, fiber optic cables, cable prep

   tools, inspection kits, hammers, nails, shovels, screws, drills, portable control adapters,

   antenna alignment tools, frequency machines, wire rope grips, anemometers, distance

   meters, dynamometers, rope reels, spindles, harnesses, ladders, etc.

31. Defendant, GLOBAL, regularly employed two (2) or more employees for the relevant time

   period, and these employees regularly handled the same or similar goods and materials to

   those goods and materials handled by Plaintiffs, thus making Defendant, GLOBAL, an

   enterprise covered by the FLSA.

32. Upon information and belief, Defendant, GLOBAL, grossed or did business in excess of

   $500,000.00 during the years of 2017, 2018, 2019, and on information and belief, is

   expected to gross in excess of $500,000.00 in 2020.

33. During their employment periods, Plaintiffs were regularly and recurrently involved in

   interstate commerce, or in work directly related to instrumentalities of interstate commerce,

   or in the maintenance of instrumentalities of interstate commerce, and are therefore covered

   under the FLSA through individual coverage. More specifically, Plaintiffs regularly and

   recurrently constructed and repaired cellular towers which are regularly and recurrently

   used in interstate commerce and/or constitute an instrumentality of interstate commerce.

     COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                   (Gary Rambo Against All Defendants)

34. Plaintiff, GARY RAMBO re-alleges and re-avers Paragraphs 1 through 33 as though set

   forth fully herein.



                                             6
                         4:20-cv-04212-SLD-JEH # 1           Page 7 of 9




   35. Plaintiff, GARY RAMBO alleges this action pursuant to the FLSA, 29 U.S.C. § 216(b).

   36. Defendants failed to pay Plaintiff, GARY RAMBO at least $45.00 per hour for all hours

       worked above forty (40) during his employment period.

   37. Defendants willfully and intentionally refused to pay GARY RAMBO’s overtime wages

       as required by the Fair Labor Standards Act as Defendants knew of the overtime wage

       requirements of the Fair Labor Standards Act and recklessly or intentionally failed to

       compensate GARY RAMBO in accordance with such requirements.

   38. Defendants’ willful and/or intentional violations of federal wage law entitle GARY

       RAMBO to an additional amount of liquidated, or double, damages, plus reasonable

       attorney’s fees and costs.

       WHEREFORE, Plaintiff, GARY RAMBO, respectfully requests that this Honorable Court

enter judgment in his favor and against Defendants, GLOBAL DIVERSIFIED, INC., JASON

MILLER and AMY MILLER, and award GARY RAMBO: (a) unpaid overtime wages to be paid

by Defendants, jointly and severally; (b) liquidated damages as provided by the FLSA to be paid

by the Defendants, jointly and severally; (c) all reasonable attorney’s fees and litigation costs as

permitted under the FLSA; and any and all such further relief as this Court may deem just and

equitable under the circumstances.

        COUNT II – FEDERAL OVERTIME WAGE VIOLATIONS – 29 U.S.C. § 207
                     (Zachary Crouse Against All Defendants)

   39. Plaintiff, ZACHARY CROUSE re-alleges and re-avers Paragraphs 1 through 33 as though

       set forth fully herein.

   40. Plaintiff , ZACHARY CROUSE alleges this action pursuant to the FLSA, 29 U.S.C. §

       216(b).




                                                 7
                          4:20-cv-04212-SLD-JEH # 1          Page 8 of 9




   41. Defendants failed to pay Plaintiff, ZACHARY CROUSE at least $24.00 per hour for all

       hours worked above forty (40) during his employment period.

   42. Defendants willfully and intentionally refused to pay ZACHARY CROUSE overtime

       wages as required by the Fair Labor Standards Act as Defendants knew of the overtime

       wage requirements of the Fair Labor Standards Act and recklessly or intentionally failed

       to compensate ZACHARY CROUSE in accordance with such requirements.

   43. Defendants’ willful and/or intentional violations of federal wage law entitle ZACHARY

       CROUSE to an additional amount of liquidated, or double, damages, plus reasonable

       attorney’s fees and costs.

       WHEREFORE, Plaintiff, ZACHARY CROUSE, respectfully requests that this Honorable

Court enter judgment in his favor and against Defendants, GLOBAL DIVERSIFIED, INC.,

JASON MILLER and AMY MILLER, and award ZACHARY CROUSE: (a) unpaid overtime

wages to be paid by Defendants, jointly and severally; (b) liquidated damages as provided by the

FLSA to be paid by the Defendants, jointly and severally; (c) all reasonable attorney’s fees and

litigation costs as permitted under the FLSA; and any and all such further relief as this Court may

deem just and equitable under the circumstances.

                                DEMAND FOR JURY TRIAL

       Plaintiffs, GARY RAMBO and ZACHARY CROUSE, hereby demand a trial by jury on

all appropriate claims.




                                                8
                       4:20-cv-04212-SLD-JEH # 1        Page 9 of 9




       Dated this 6th day of October 2020.

                                                 Respectfully Submitted,

                                                 JORDAN RICHARDS, PLLC
                                                 805 E. Broward Blvd. Suite 301
                                                 Fort Lauderdale, Florida 33301
                                                 Ph: (954) 871-0050
                                                 Counsel for Plaintiffs

                                                 By: /s/ Jordan Richards
                                                 JORDAN RICHARDS, ESQUIRE
                                                 Illinois Bar No. 6328923
                                                 jordan@jordanrichardspllc.com
                                                 melissa@jordanricharsdspllc.com
                                                 jake@jordanrichardspllc.com

                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 6th day

of October, 2020.

                                                 By: /s/ Jordan Richards
                                                 JORDAN RICHARDS, ESQUIRE
                                                 Illinois Bar No. 6328923


                                     SERVICE LIST:




                                             9
